Citation Nr: 0917036	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-31 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for respiratory disorder, 
to include the residuals of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which service connection for asbestosis 
as the result of asbestos exposure was denied.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is 
associated with the claims file.

The medical evidence reflects that the Veteran does not have 
asbestosis at the present time.  However, he has been found 
to exhibit restrictive lung disease and reported, in his 
October 2008 VA examination, that he experiences shortness of 
breath on exertion.  The issue has thus been recharacterized 
as shown on the front page of this remand.

A motion to advance this case on docket was granted by the 
Board in July 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran continues to seeks entitlement to service 
connection for a respiratory disorder, including as the 
residuals of exposure to asbestos.  

As above noted, the medical evidence reflects findings of 
restrictive lung disease and the Veteran reports shortness of 
breath on exertion.

In August 2008, the claim was remanded for additional 
development, to include obtaining additional treatment 
records and to accord the Veteran additional VA examination 
to determine both the presence of any diagnosed respiratory 
pathology and its etiology.  

An October 2008 VA examination report is of record.  The 
examiner did not find clinical findings of asbestosis, and 
opined that the Veteran did not have any evidence of 
asbestosis or of any lung disease related to residual, to 
asbestos that had onset during military service.  The 
examiner left unanswered the question as to whether or not 
the Veteran exhibited any respiratory pathology at all, and 
whether or not such respiratory pathology was the etiological 
result of the Veteran's active service, or any incident 
therein to include exposure to asbestos.

Moreover, the Veteran responded to a request for information 
in December 2008 stating that he was clinically evaluated at 
the Lyons VA Medical Center (VAMC), and that the results were 
different from what is now shown in the October 2008 VA 
examination report.

Remand is again required to determine whether the Veteran 
exhibits any respiratory pathology and, if so, to determine 
its etiology.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non-
VA post-service treatment records 
identified by the veteran have been 
obtained.  In particular, obtain any and 
all records of treatment the Veteran has 
received for his respiratory condition 
from the VAMC in Lyons and East Orange, 
New Jersey, and any other VAMC the 
Veteran may identify.

2.  Return the October 2008 examination 
to the examiner who conducted it for 
review and addenda to his previous 
diagnosis and opinion, as explained 
below. If the previous examiner is not 
available or it is determined that the 
Veteran should undergo additional VA 
examination, schedule the Veteran for 
examination by an appropriate medical 
professional.

The examiner is requested to determine 
the nature, extent, and etiology of any 
and all respiratory pathology.  All 
indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, a copy of 
this remand, and the transcript of the 
veteran's June 2008 testimony must be 
sent to the examiner for review.

The examiner is to provide an opinion as 
to whether it
is it at least as likely as not that any 
diagnosed respiratory pathology had its 
onset during active service or is in any 
way the result of the veteran's active 
service or any incident therein, 
including exposure to asbestos.

The examiner must provide a complete 
rationale for any opinions expressed.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a respiratory condition, to include 
the residuals of exposure to asbestos, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



